Citation Nr: 1243746	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-30 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear. 

2.  Entitlement to service connection for hearing loss of the right ear. 

3.  Entitlement to service connection for a psychiatric disorder to include post-traumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In October 2008, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  A transcript of this hearing is of record. 
 
A February 2011 Board decision denied claims for service connection for hearing loss in the left and right ear and remanded the claim for service connection for PTSD.  The Veteran appealed the denial of the claims for service connection for hearing loss to the U. S. Court of Appeals for Veterans Claims (Court).  In November 2011, the Court granted a Joint Motion for Partial Remand (JMPR) which remanded the Board's decision with respect to the claims for service connection for hearing loss for compliance with the instructions provided in the JMPR.  In order to fulfill the instructions of the JMPR, and in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained medical expert opinions from the Veterans Health Administration (VHA) in May 2012 and November 2012.  The Veteran and his representative were provided a copy of the May 2012 opinion and then afforded the opportunity to submit additional argument and evidence.  Further argument was received from the Veteran's representative (noting inadequacies in the May 2012 opinion) in August 2012.  While the Veteran and his representative were not provided a copy of the November 2012 opinion, given the grants of service connection for hearing loss in each ear herein, this results in no prejudice to the Veteran.  

The issue of entitlement to service connection for PTSD requires additional development and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of whether new and material evidence has been received to reopen the claim for service connection for residuals of a heat injury has been raised by the record (see May 2011 statement from Frank H. Wood, MD and statement from Veteran received in November 2012) but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  The RO is also reminded of the previous referral of the issue of entitlement to service connection for tinnitus by the February 2011 Board decision. 

FINDINGS OF FACT

1.  The Veteran was shown to have pre-existing high-frequency sensorineural hearing loss in the right ear upon entrance examination in 1976; the left ear was shown to be within normal limits. 

2.  The nature of the Veteran's duties in service is consistent with acoustic trauma and current hearing loss disability is demonstrated.  

3.  The Veteran has credibly described continuity of hearing loss from service to the present time and the most probative medical opinion evidence indicates that hearing loss in the right ear was aggravated by service, and that hearing loss in the left ear is etiologically related to service.  

CONCLUSIONS OF LAW

1.  Hearing loss in the left ear was incurred in active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012). 

2.  Hearing loss in the right ear was aggravated by active duty to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  


To establish the existence of a current hearing loss disability for which service connection may be granted, at least one of the threshold pure tone levels at 500, 1000, 2000, 3000, or 4000 Hertz, must measure 40 decibels or greater; at least three of these five threshold levels must measure more than 25 decibels; or speech recognition using the Maryland CNC test must be lower than 94 percent.  38 C.F.R. § 3.385.  However, the Board notes that service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  VA audiological examinations conducted in July 2008 and September 2011 reflect hearing thresholds reflective of bilateral hearing loss disability as defined by 38 C.F.R. § 3.385. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flareups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matters at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Summarizing the pertinent evidence with the criteria above in mind, the Veteran's service treatment records show that he had "impaired hearing," by VA standards, in the right ear upon enlistment examination in January 1976.  See 38 C.F.R. § 3.385.  In particular, audiometric testing showed that the Veteran's auditory threshold at 4000 Hz was 60 decibels in the right ear.  Audiometric testing of the left ear revealed normal hearing at entry.  A September 1978 audiometric evaluation showed moderate to severe bilateral high frequency (nerve type) hearing loss in each ear; ear protection was recommended at that time.  The Veteran was subsequently placed on physical profile due to "hearing loss in each ear."  The physical profile record also noted the following:  "Exposure to hazardous noise levels must be minimized.  Exposure to noise is hazardous to the individual's health. When exposed to hazardous noise levels, hearing protection must be worn."  The Veteran was medically qualified for duty with permanent limitations, as outlined above, on September 12, 1978. 

Separation examination in January 1979 notes high frequency hearing loss under the "summary of defects and diagnoses" portion of the report; however, contemporaneous audiometric testing revealed only a slight worsening in the left ear (but still not meeting the criteria under 38 C.F.R. § 3.385 for "impaired hearing"), and the right ear remained impaired with an auditory threshold of 60 decibels at the 4000 Hz frequency.  

Following service, a May 2004 VA treatment note shows complaints of "constant" tinnitus since service.  There is no mention of related hearing loss.  A June 2007 VA audiology consultation note shows that the Veteran reported constant bilateral tinnitus and decreased hearing.  He stated that he had worked in air missile defense during service, which appears to be consistent with the Military Occupational Specialty (MOS) listed on the Veteran's DD Form 214; namely, a short range missile crewman.  Postservice employment was described to be that of a stone mason, sheet metal re-fitter, and greenhouse worker.   Diagnostic impressions were bilateral tinnitus (subjective), and normal sloping to a mild to severe/profound high frequency sensorineural hearing loss, right ear slightly worse than left ear. 

An October 2008 private audiology examination revealed bilateral sensorineural noise induced hearing loss, with slight conductive low frequency component in the left ear.  See Audiology Examination, Western Carolina Hearing Center, Inc. 

Also, in October 2008, the Veteran provided testimony before the undersigned.  He stated that he began to experience hearing loss within his first two years of service and that he was exposed to frequent noise as a result of his training with live aircraft and rockets.  (He had provided testimony describing exposure to acoustic trauma during service at a prior hearing before a Hearing Officer at the RO in August 2006.)  

The Veteran was afforded a VA audiology examination June 2010.  The examiner's review of the Veteran's service treatment records indicated that he entered active duty in 1976 with pre-existing high frequency sensorineural hearing loss in the right ear.  The examiner noted that the left ear was normal.  At separation, the examiner further noted that the pure tone thresholds reported on examination showed no change in hearing level, in either the left or right ear.  He indicated that the service treatment records were otherwise silent as to any ear complaints or treatment for related ear pathologies.  The Veteran reported that he was a construction worker for a period of 15 years following service.  The pertinent diagnosis was mild to severe high-frequency sensorineural hearing loss in both ears.  Speech discrimination score was good in the right ear and excellent in the left. 

With respect to the left ear, the VA examiner opined that the hearing loss was less likely than not to have been caused by or a result of noise exposure while on active duty.  With respect to the pre-existing right ear condition, the VA examiner opined that the right ear hearing loss was not permanently aggravated or increased due to in-service noise exposure.  The examiner reasoned that the Veteran was shown to have exited service with hearing that was stable bilaterally, with no STS noted in either ear.  Moreover, the examiner noted that the current degree of hearing loss at 4Hz in the right ear remains stable to the induction testing in 1976, nearly 34 years later.  He opined that any further change in hearing that "may have occurred" was more likely related other noise exposures (post-service) and normal age related changes.

The JMPR noted deficiencies in the report from the June 2010 audiology examination.  First, the opinion was based upon an inaccurate factual premise, i.e., the examiner failed to take into account the in-service documentation of bilateral hearing loss as show in the September 1978 service treatment records.  Despite these records, the examiner stated that the service treatment records were silent as to any ear complaints or treatment.  This was simply not true.  Further, the June 2010 examiner provided no analysis of the data to support his conclusion that the left ear hearing loss was "less likely as not" caused by noise exposure.  Lastly, the audiologist provided no reason for his conclusion that (post-service noise exposure (and not in-service noised exposure) caused the Veteran's current hearing loss.  

In order to address the problems with the June 2010 opinion as set forth above, the Board solicited a VHA opinion, which was completed in May 2002.  The requested VHA opinion (noted as a Compensation & Pension Exam) was provided by a VA audiologist in May 2012.  The audiologist opined that "hearing loss is less likely as not due to noise exposure while in the military, due to audiometric test results noted in the Veteran's record which show normal hearing, with no progression of hearing deficit beyond normal progression.  In addition, Veteran stated a history of noise exposure outside the military."  

When provided with the May 2012 opinion, the Veteran's representative responded in August 2012 by noting inadequacies in this opinion, to include misstatements of the facts on several occasions in referring to both the 1978 and 1979 service examinations as "separation" examinations, and then stating that the 1979 examination showed a 70 decibel loss for the left ear at 6000 Hz when the 1979 examination did not, in fact, test the 6000 Hz range at all.  In addition, and as specifically requested by the JMPR and in the subsequent VHA request from the Board, the VHA examiner failed to:  (i) discuss and comment up on the in-service findings of moderate to severe bilateral high frequency hearing loss demonstrated in September 1978; (ii) explain her reasoning for any findings related to post-service noise exposure and resulting hearing loss; (iii) consider the Veteran's lay assertions that he was exposed to loud noise in-service and that he has experienced continuous hearing loss since service; and (iv) comment on the type of hearing loss the Veteran currently exhibits.  The VHA examiner also failed to differentiate between the right and left ear in rendering her opinion.   

Given the inadequacies in the May 2012 VHA opinion as set forth above, the Board solicited a second VHA opinion that was ultimately completed in November 2012.  This opinion documents review of the claims file, to include the audiometric testing conducted during service.  Of particular importance to the audiologist was the fact that audiometric testing at 6000 Hz in September 1978 revealed a "moderately severe hearing loss bilaterally."  He observed that the hearing loss at 6000 Hz "was not reported at induction or at separation, perhaps because that frequency was not tested on those occasions."  The conclusion of the audiologist was that because this bilateral moderately severe hearing loss at 6000 Hz "could have occurred following the January 1976 audiometric testing, it is at least as likely as not that the Veteran's hearing loss [in the] left ear was the result of his military duty, and it is at least as likely as not that the hearing loss [in the] right ear was permanently aggravated as the result of his military duty."  He also concluded that the Veteran's present sensorineural hearing loss was consistent with noise exposure, and that it was at least as likely as not that the noise exposure that resulted in hearing loss was incurred while the Veteran was on active duty.  

Applying the pertinent legal criteria to the facts as set forth above, the Board notes initially that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  
Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the claimant's history, and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Given the inadequacies of the opinion following the June 2010 VA audiological examination and the March 2012 VHA opinion as set forth above, the Board finds t the November 2012 VHA opinion, which in contrast to the prior two opinions is based on an accurate consideration of the facts and is otherwise supported by an adequate rationale, to be the most probative medical opinion evidence in this case.  Cathell, Owens, supra.  Moreover, the Veteran is competent to assert that he has had problems with hearing loss service, and the Board finds these assertions to be credible given the nature of his service as reflected by his MOS and the evidence of hearing loss contained in the service treatment reports, particularly that shown in September 1978.  Davidson, supra.  In short therefore and after reviewing the totality of the evidence, the Board finds that the service connection for hearing loss in the left ear is warranted and that service connection for hearing loss on the basis of aggravation in the right ear is warranted.  All reasonable doubt in making these determinations has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 Gilbert, supra.

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with respect to the claims for service connection for hearing loss since there is no detriment to the Veteran with respect to these claims as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran in connection with these claims are being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in March 2006, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grants of service connection herein. 


ORDER

Entitlement to service connection for hearing loss of the left ear is granted.  

Entitlement to service connection for hearing loss of the right ear is granted on the basis of aggravation.   

REMAND

Much of the development with respect to the claim for service connection for a psychiatric disability to include PTSD requested in the February 2011 remand has been accomplished.  However, the record does not contain a supplemental statement of the case (SSOC) addressing this issue or any indication that this issue has been adjudicated (perhaps the result of the RO not having access to the claims file due to the development of the claims for service connection for hearing loss described above.)  Moreover, the VA psychiatric examination conducted pursuant to the remand, accomplished in October 2011, diagnosed the Veteran with schizophrenia in addition to PTSD, but did not render an opinion as to whether the Veteran's schizophrenia was etiologically related to service.  The remand requested such an opinion for any psychiatric disorder diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, as the Board is required to insure compliance with the instructions of it remands, the RO will be requested upon remand to obtain an addendum opinion as to whether the Veteran's schizophrenia is the result of service, to readjudicate the claim for service connection for a psychiatric disorder to include PTSD and, if indicated, complete an SSOC.  Stegall v. West, 11 Vet. App. 268 (1998).   

The records also reflects "clarification" of the unit the Veteran purportedly served in at the time that his claimed stressors occurred in the form of a communication received from the Veteran's representative in December 2011 indicating that he served with the "139th" Headquarters Battery at Fort Bragg North Carolina (the requests for stressor verification had previously referenced the relevant unit of assignment as being with the Headquarters unit of the "39th" Field Artillery).  As such, the RO upon remand will be asked to conduct further efforts to verify whether the stressors occurred during the purported service with the 139th Headquarters Battery at Fort Bragg.  Finally, in a statement received at the Board in February 2012, the Veteran reported the occurrence of an additional stressor in which he was in a jeep while on a field exercise and was accidentally fired upon by a Cobra helicopter.  The Veteran specifically noted in a "90-Day Letter Response Form" received in conjunction with this statement that he wished that this argument be considered by the RO in a remand.  A statement supporting the Veteran's assertions with regard to this stressor from a service comrade who stated that he was in the same jeep with the Veteran at the time the purported stressor occurred was received in November 2012.  As such, the RO upon remand will be requested to conduct the initial consideration of the Veteran's argument with respect to this additional stressor, and the supporting statement from his service comrade, in order to ensure due process to the Veteran.  Bernard v. Brown; 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran in writing and request that he provide more detail (to include the date, specific location, etc.) and any potentially corroborative evidence with respect to the alleged stressor at Fort Bragg in which his jeep was accidentally attacked by a Cobra helicopter.  The details of attempts to obtain this information must be delineated in writing in the file.  In doing so, the RO should notify the Veteran that he may submit lay statements and/or buddy statements from people who knew him during his period of active service or directly thereafter who can provide evidence related to his mental health and/or behavior during or subsequent to service. 

2.  Following receipt of any information received as the result of the development requested above, the RO should attempt to verify the Veterans stressors by contacting the appropriate federal custodian of records to obtain unit records for the 139th Headquarters Battery at Fort Bragg North Carolina, or similar unit, from March 1976 to March 1979.  If such efforts do not result in any verification of the Veteran's stressors, a formal memorandum documenting that fact should be obtained.  

3.  Obtain an addendum to the October 2011 VA psychiatric examination that, based upon a review of the record, includes an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that schizophrenia is related to active military service.  The examiner should also comment as to the approximate date of onset of schizophrenia.  All opinions expressed by the examiner should be accompanied by a complete rationale.  The Veteran's claims file must be made available to the examiner for review and the examination report should reflect that such review is accomplished.  A complete rationale for all opinions offered should be provided.

4.  After the development requested above has been completed to the extent possible, review the record and adjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If this claim remains denied, the Veteran and his representative should be furnished an SSOC that specifically documents consideration of the stressor involving the attack by the Cobra helicopter and the supporting statement from the Veteran's service comrade received in November 2012.  Thereafter, the Veteran and his representative should be given the opportunity to respond to the SSOC before this case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


